Name: Commission Regulation (EC) No 2544/97 of 16 December 1997 initiating a 'new exporter' review of Council Regulation (EC) No 2160/96 imposing a definitive anti- dumping duty on imports of polyester textured filament yarn originating, inter alia, in Indonesia, repealing the duty with regard to imports from an exporter in this country and making these imports subject to registration
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  competition;  Asia and Oceania;  chemistry
 Date Published: nan

 Avis juridique important|31997R2544Commission Regulation (EC) No 2544/97 of 16 December 1997 initiating a 'new exporter' review of Council Regulation (EC) No 2160/96 imposing a definitive anti- dumping duty on imports of polyester textured filament yarn originating, inter alia, in Indonesia, repealing the duty with regard to imports from an exporter in this country and making these imports subject to registration Official Journal L 347 , 18/12/1997 P. 0031 - 0032COMMISSION REGULATION (EC) No 2544/97 of 16 December 1997 initiating a 'new exporter` review of Council Regulation (EC) No 2160/96 imposing a definitive anti-dumping duty on imports of polyester textured filament yarn originating, inter alia, in Indonesia, repealing the duty with regard to imports from an exporter in this country and making these imports subject to registrationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as amended by Council Regulation (EC) No 2331/96 (2), and in particular Article 11 (4) thereof,After consulting the Advisory Committee,Whereas:A. REQUEST FOR A REVIEW (1) The Commission has received an application for a 'new exporter` review pursuant to Article 11 (4) of Regulation (EC) No 384/96 (hereinafter referred to as 'the Basic Regulation`). The application was lodged by PT Polyfin Canggih, Indonesia, an exporter in Indonesia which claims it did not export the product concerned during the period of investigation on which the anti-dumping measures were based, i.e. the period from 1 July 1993 to 30 June 1994 (hereinafter referred to as 'the original investigation period`).B. PRODUCT (2) The product concerned is polyester textured filament yarn falling within CN codes 5402 33 10 (synthetic textured filament yarn of polyesters measuring, per single yarn, not more than 14 tex (other than sewing thread), not put up for retail sale, including synthetic monofilament of less than 67 decitex) and 5402 33 90 (synthetic textured filament yarn of polyesters measuring, per single yarn, more than 14 tex (other than sewing thread), not put up for retail sale, including synthetic monofilament of less than 67 decitex). These codes are given for information.C. EXISTING MEASURES (3) By Regulation (EC) No 2160/96 (3) the Council imposed, inter alia, a definitive anti-dumping duty of 20,2 % on imports of the product concerned originating in Indonesia, with the exception of several companies especially mentioned which are subject to a lesser duty.D. GROUNDS FOR THE REVIEW (4) The applicant, PT Polyfin Canggih, Indonesia, has shown that it is not related to any of the exporters or producers in Indonesia which are subject to the aforementioned anti-dumping measures on the product concerned, and that it started exporting to the Community after the original investigation period.(5) Community producers known to be concerned have been informed of the above application and have been given an opportunity to comment.(6) In the light of the above, the Commission concludes that there is sufficient evidence to justify the initiation of a review pursuant to Article 11 (4) of the Basic Regulation with a view to determining the applicant's individual margin of dumping and, should dumping be found, the level of duty to which its imports of the product concerned into the Community should be subject.E. REPEAL OF THE DUTY IN FORCE AND REGISTRATION OF IMPORTS (7) Pursuant to Article 11 (4) of the Basic Regulation, the anti-dumping duty in force should be repealed with regard to imports of the products concerned originating in Indonesia which are produced and sold for export to the Community by the applicant. At the same time, such imports should be made subject to registration in accordance with Article 14 (5) of that Regulation, in order to ensure that, should the review result in a determination of dumping in respect of the applicant, anti-dumping duties can be levied retroactively from the date of the initiation of this review. The amount of the applicant's possible future liability cannot be estimated at this stage of the proceeding.F. TIME LIMIT (8) In the interest of sound administration, a period should be fixed within which interested parties, provided they can show that they are likely to be affected by the results of the investigation, may make their views known in writing and submit supporting evidence. A period should also be fixed, within which interested parties may make a written request for a hearing and show that there are particular reasons why they should be heard.G. NON-COOPERATION (9) It should be noted that in cases in which any interested party refuses access to, or otherwise does not provide, necessary information within the relevant time limits, or significantly impedes the investigation, findings, affirmative or negative, may be made in accordance with Article 18 of the Basic Regulation, on the basis of the facts available,HAS ADOPTED THIS REGULATION:Article 1 A review of Regulation (EC) No 2160/96 is hereby initiated in order to determine if and to what extent imports of polyester textured filament yarn falling within CN codes 5402 33 10 and 5402 33 90, originating in Indonesia, produced and sold for export to the Community by PT Polyfin Canggih, JL Otto Iskandardinata No 18, Bandung, Indonesia, should be subject to the anti-dumping duty imposed by Regulation (EC) No 2160/96.Article 2 The anti-dumping duty imposed by Regulation (EC) No 2160/96 is hereby repealed with regard to imports of the product identified in Article 1 (Taric additional code: 8753).Article 3 The customs authorities are hereby directed, pursuant to Article 14 (5) of Regulation (EC) No 384/96, to take the appropriate steps to register the imports identified in Article 1. Registration shall expire nine months following the date of entry into force of this Regulation.Article 4 Interested parties, if their representations are to be taken into account during the investigation, must make themselves known, present their views in writing and submit information within 37 days from the date of transmission of this Regulation to the authorities of the exporting country. Interested parties may also apply to be heard by the Commission within the same time limit. The transmission of a copy of this Regulation to the authorities of the exporting country shall be deemed to have taken place on the third day following its publication in the Official Journal of the European Communities.Any information relating to the matter and any request for a hearing should be sent to the following address:European Commission,Directorate-General for External Relations: Commercial Policy and Relations with North America, the Far East, Australia and New Zealand,C100 4/30,Rue de la Loi/Wetstraat 200,B-1049 Brussels.Fax: (32 2) 295 65 05,Telex: COMEU B 21877.Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1997.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 317, 6. 12. 1996, p. 1.(3) OJ L 289, 12. 11. 1996, p. 14.